UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 03/31 Date of reporting period: 03/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Financial Highlights and Franklin Mutual Recovery Fund 5 Statement of Investments 19 Tax Information 53 Performance Summary 12 Financial Statements 30 Board Members and Officers 54 Your Fund’s Expenses 16 Notes to Financial Statements 34 The Fund’s Report of Independent Shareholder Information 59 Repurchase Offers 18 Registered Public Accounting Firm 52 | 1 Annual Report Franklin Mutual Recovery Fund Your Funds Goal and Main Investments: Franklin Mutual Recovery Funds goal is capital appreciation. The Fund seeks to achieve superior risk-adjusted returns with a moderate correlation to U.S. equity markets by making equity and debt investments in distressed companies, merger arbitrage securities and special situation/undervalued securities. The Fund may take long and short positions, with the latter typically utilized in connection with the merger arbitrage strategy. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Mutual Recovery Fund covers the fiscal year ended March 31, 2014. Performance Overview For the 12 months under review, Franklin Mutual Recovery Fund  Class A generated a cumulative total return of +18.86%. In comparison, U.S. stocks, as measured by the Funds benchmark, the Standard & Poors 500 Index (S&P 500), produced a total return of +21.86% for the same period. 1, 2 The Bloomberg/EFFAS U.S. Government 3-5 Years Total Return Index, which serves as a transparent benchmark for the U.S. government bond market, had a 12-month total return of -0.73%. 3 The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 22. Annual Report | 5 The performance of the Fund relative to the Bloomberg index is used as the basis for calculating the performance adjustment to the base management fee paid to the Funds adviser. (Please refer to Notes 4a and 4f on pages 42 and 44 in the Notes to Financial Statements for additional information related to the performance adjustment, base management fee and related fee waivers or limits.) You can find the Funds long-term performance data in the Performance Summary beginning on page 12. Economic and Market Overview During the 12-month period ended March 31, 2014, especially in the second half of 2013, the U.S. economy showed ongoing signs of recovery. Despite abnormally cold weather that suppressed some economic activity beginning in January, economic indicators were still broadly supportive of recovery at period-end. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by rising home prices, low inventories and multi-year lows in new foreclosures. Manufacturing activity expanded during the period under review, although adverse weather led to a slowdown in early 2014. Retail sales rose year-over-year and recorded particularly strong performance toward year-end 2013 but missed expected levels in 2014. The unemployment rate declined to 6.7% in March 2014 from 7.5% in March 2013, and inflation remained well below the U.S. Federal Reserve Boards (Feds) 2.0% target. 4 In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then approved suspension of the debt ceiling until March 2015. The Fed maintained its monthly bond purchases at $85 billion until January 2014, when it began reducing them, based on continued positive economic and employment data. Although economic data in early 2014 were soft resulting from severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact in the March meeting while saying the Fed might quicken the expected pace of the central banks rate-hike cycle and adopting a more qualitative approach to rate-hike guidance. Despite volatility in U.S. equity markets toward period-end arising from geopolitical risks in Ukraine, markets continued to advance as tensions eased. Investor confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery. However, brief sell-offs flared when markets reacted to the Feds statements, U.S. budget disputes, political instability in certain emerging markets and Chinas moderating economy. 6 | Annual Report U.S. stocks generated strong returns for the 12 months under review as the S&P 500 and Dow Jones Industrial Average reached all-time highs. 5 Global merger and acquisition (M&A) activity increased during the year. Based on announced, pending and completed deals at the end of the period, both the total number of deals and total deal value experienced increases. The total number of deals increased modestly, while total value increased more robustly. The notable increase in total value was driven by a number of particularly large deals. Overall, an improving outlook for the global economy, especially in developed parts of the world, appeared to give executives more confidence in moving forward with large-scale corporate actions. North America continued to account for the largest percentage of global deal value and frequency. Western Europe followed North America based on both measures. Positive developments throughout the European economy helped drive the notable increase over prior year totals. In terms of value, the largest sequential increase occurred in emerging Asia. It is also worth noting that activity increased in the Middle East and Africa as many companies have been especially focused on strengthening their positioning throughout the region. Eastern Europe experienced the most notable decrease in terms of total volume. The decline was most visible in the first three months of 2014, as geopolitical tension provided reason for caution. Out of the global industry groups, telecommunications was a top contributor to overall M&A value, primarily as a result of several large deals, including Vodafones sale of its 45% stake in Verizon Wireless to Verizon Communications. The media industry was also a notable factor, as value significantly increased year-over-year following Comcasts announcement that it intended to acquire Time Warner Cable for roughly $68 billion in stock. Compared to the Funds prior fiscal year, total values also showed notable increases in the pharmaceuticals, banking and real estate industries. Opportunities in distressed debt investing remained limited. Highly leveraged institutions have benefited from the continued low interest rate environment, and the ease with which these companies have been able to borrow funds or refinance existing debt has translated into record numbers for corporate borrowing and a relatively low number of corporate bankruptcies. The recent environment enabled companies with poor credit fundamentals to obtain financing, limiting the amount of distressed opportunities in the marketplace. Although the market has recently started to anticipate rate increases stemming from the Feds tapering of its bond buying program, spreads between high yield bonds and Treasuries have generally remained narrow and below historical averages. Annual Report | 7 Top 10 Sectors/Industries Based on Equity Securities as of 3/31/14 % of Total Net Assets Oil, Gas & Consumable Fuels 7.0 % Insurance 6.6 % Media 6.5 % Energy Equipment & Services 6.4 % Software 3.6 % Metals & Mining 3.0 % Semiconductors & Semiconductor Equipment 2.3 % Road & Rail 2.2 % Wireless Telecommunication Services 2.2 % Banks 2.0 % Despite the lack of reorganization opportunities, we have still managed to find a number of idiosyncratic investments in stressed credit and other situations where we believe risk has been mispriced. Our ability to invest anywhere in the capital structure allows us to approach this space opportunistically and we will continue to seek new opportunities that, in our opinion, provide favorable risk-reward profiles. Investment Strategy We follow a distinctive investment approach and can seek investments in distressed companies, merger arbitrage and special situations/undervalued stocks. The availability of investments at attractive prices in each of these categories varies with market cycles. Therefore, the percentage of the Fund’s assets invested in each of these areas will fluctuate as we attempt to take advantage of opportunities afforded by cyclical changes. We employ rigorous, fundamental analysis to find investment opportunities. In choosing investments, we look at the market price of an individual company’s securities relative to our evaluation of its asset value based on such factors as book value, cash flow potential, long-term earnings and earnings multiples. We may invest in distressed companies if we believe the market overreacted to adverse developments or failed to appreciate positive changes. Manager’s Discussion During the 12 months under review, top contributors to absolute performance included investments in shipbuilder Huntington Ingalls Industries, offshore engineering firm DeepOcean Group Holding and document technology company Xerox. Huntington Ingalls builds nuclear submarines, aircraft carriers and amphibious assault ships for the U.S. Navy, and it also provides ship support services. The company showed signs that its turnaround was continuing and reported a series of upbeat quarterly earnings results during the period under review. Signs of progress on turnaround efforts at the Ingalls unit also emerged, and management reiterated its confidence that the company would meet its 2015 margin target. We viewed 2013 as a potential inflection point for Huntington Ingalls’s margins as the last of several problem-plagued ships neared completion and the company focused on delivering new, higher margin ships. Since the stock price increases in Huntington Ingalls reflected these turnaround activities, we sold our stake in the firm. DeepOcean operates in the offshore energy industry and provides seabed mapping and subsea services, including installation, inspection, maintenance, repair and decommissioning. During the period under review, fundamentals 8 | Annual Report improved across the company’s two main lines of business — the subsea inspection, maintenance and repair segment and the U.K. trenching and ploughing business. In addition, DeepOcean managed to execute on long-needed capital improvement projects while bringing working capital accounts back in line. The company’s stronger financial standing helped position DeepOcean to take advantage of increased business opportunities. Xerox continued to make slow progress on its long-term strategy, which focuses on growth in its services division, margins and cash flow, and improved capital allocation. As part of this strategy, the company sold assets to generate cash for potentially growth-enhancing acquisitions and improve its cost structure. At period-end, we remained optimistic that Xerox could achieve its long-term strategic objectives but also believed that success would hinge on a stable services segment margin and the company’s ability to effectively manage an apparent improvement in conditions across parts of Europe. Several Fund holdings negatively affected performance during the year under review. Key detractors included investments in oil and gas exploration and development company Cairn Energy, cosmetics company Avon Products and offshore drilling firm Transocean. In January 2014, the Indian income tax department began an investigation to determine whether Cairn Energy was liable for capital gains taxes relating to the restructuring of the company’s Indian assets in 2006–2007. In our view, there was serious uncertainty about the validity of the law under which such taxes were sought, particularly as it related to Cairn’s internal transactions, rather than an outright sale. Nonetheless, Indian officials prohibited Cairn Energy from selling further shares of its holdings in Cairn India until this issue was resolved, challenging the company’s ability to fund exploration programs beyond the coming year. Shares of the international cosmetics company Avon Products declined sharply during the final quarter of 2013 and first quarter of 2014. In October, investors became concerned about the potential cost resulting from a U.S. government investigation examining payments made to foreign entities. The company provided weak guidance in February as a majority of its revenues are generated in emerging markets, many of which had been experiencing various economic and political challenges. Currency movements also created pricing problems as the company sets its marketing campaigns, brochures and prices three to four months in advance. Transocean owns the world’s largest offshore drilling fleet and has been dogged by planned and unplanned out-of-service time that negatively affected profitability. In addition, the company suffered from downward pressure on Top 10 Equity Holdings 3/31/14 Company % of Total Sector/Industry, Country Net Assets DeepOcean Group Holding AS 4.0 % Energy Equipment & Services, Netherlands Tribune Co., A & B 3.2 % Media, U.S. BP PLC 2.5 % Oil, Gas & Consumable Fuels, U.K. Symantec Corp. 2.4 % Software, U.S. FirstGroup PLC 2.2 % Road & Rail, U.K. Vodafone Group PLC 2.2 % Wireless Telecommunication Services, U.K. CIT Group Inc. 2.0 % Banks, U.S. WPX Energy Inc. 2.0 % Oil, Gas & Consumable Fuels, U.K. International Automotive Components Group North America LLC 1.8 % Auto Components, U.S. RSA Insurance Group PLC 1.8 % Insurance, U.K. Annual Report | 9 the rates oil companies pay contractors for drilling, arising in part from an imbalance in rig supply and demand. Many oil companies have been delaying projects, leaving a number of new rigs idle and increasing potential downtime between jobs for existing rigs. Thank you for your interest and participation in Franklin Mutual Recovery Fund. We look forward to continuing to serve your investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. 10 | Annual Report Christian Correa has been a portfolio manager for Franklin Mutual Recovery Fund since 2004. He joined Mutual Series in 2003 and serves as Director of Research for Franklin Mutual Advisers. Previously, he covered merger arbitrage and special situations at Lehman Brothers Holdings Inc. Shawn Tumulty has been a portfolio manager for Franklin Mutual Recovery Fund since 2005. He is the head of Mutual Series distressed securities team. Prior to joining Mutual Series, Mr. Tumulty was an analyst and portfolio manager at Kidder Peabody, Bankers Trust and Hamilton Partners Limited, where he focused on distressed debt investing. Keith Luh has been a portfolio manager for Franklin Mutual Recovery Fund since 2009. He is also a research analyst specializing in distressed securities, merger and capital structure arbitrage, and event-driven situations. Prior to joining Mutual Series in 2005, Mr. Luh was an analyst in global investment research at Putnam Investments, where he also helped manage a best ideas research fund. Previously, he worked in the investment banking group at Volpe Brown Whelan and Co., LLC, and the derivative products trading group at BNP. Mr. Luh is also Adjunct Professor in Finance and Economics at the Graduate School of Business, Columbia University and the Gabelli School of Business, Fordham University. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regard- less of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connec- tion with subscribers or others use of S&P U.S. Index data. 3. Source: Bloomberg LP, 3/31/14. Please see Notes to Financial Statements for more information about the performance-based management fee. 4. Source: Bureau of Labor Statistics. 5. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of the S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, ade- quacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential dam- ages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. Annual Report | 11 Performance Summary as of 3/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value 1 Share Class 3/31/14 3/31/13 Change A (FMRAX) $ 12.25 $ 10.56 +$ 1.69 C (FCMRX) $ 12.09 $ 10.43 +$ 1.66 Advisor (FMRVX) $ 12.34 $ 10.63 +$ 1.71 Distributions Share Class Dividend Income A (4/1/13–3/31/14) $ 0.2879 C (4/1/13–3/31/14) $ 0.2084 Advisor (4/1/13–3/31/14) $ 0.3188 12 | Annual Report Performance Summary (continued) Performance as of 3/31/14 1, 2 Cumulative total return excludes sales charges. Average annual total return and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Value of $10,000 Total Annual Operating Expenses 6 Share Class Total Return 3 Total Return 4 Investment 5 (with waiver) (without waiver) A 1.54% 2.84% 1-Year +18.86% + 12.03% $ 5-Year +
